Citation Nr: 0522578	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  04-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 2001 
to June 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office (RO), which denied the veteran entitlement to 
educational benefits under Chapter 30, Title 38, United 
States Code, the Montgomery GI Bill. 

In April 2005, the veteran appeared at the Honolulu, Hawaii 
Regional Office and offered testimony in support of her claim 
before the undersigned Veterans Law Judge.  A transcript of 
the veteran's testimony has been associated with her claims 
file.  At this hearing additional evidence was submitted to 
the Board by the veteran along with a waiver of initial 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(c) (effective October 4, 2004).


FINDINGS OF FACT

1. The veteran served on active duty from February 6, 2001 to 
June 5, 2003, that is, a period of 28 months, on an obligated 
period of active duty for 3 years or more.

2. The veteran was discharged from service for the 
convenience of the Government due to parenthood.

3. The veteran did not complete 30 continuous months of 
active duty of an obligated period of active duty that was at 
least three years.






CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code. 38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. § 21.7042 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, it is not clear 
that such notice is required in this case since the benefit 
sought is found in Chapter 30 of Title 38. See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002) ("the notice of duty 
to assist provisions of the [VCAA] . . . are relevant to a 
different chapter of Title 38 and do not apply to this 
appeal.").  In addition, as will be explained below, the 
Board finds that the law, and not the evidence, is 
dispositive in this case.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal. Manning v. Principi, 16 Vet. App. 534 (2002); Smith 
v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on 
appeal limited to interpretation of law); DelaCruz v. 
Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where 
law, not the factual evidence, is dispositive.)  Therefore, 
the Board finds that no further action is necessary under the 
VCAA since it is the law, not the evidence, that is 
dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."

Because the law as mandated by statue, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable. 
Mason v. Principi, 16 Vet. App. 129 (2002).  As such no 
further action is required pursuant to the VCAA.

Legal Criteria

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by showing that she first entered 
on active duty as a member of the armed forces after June 30, 
1985, and she served at least three years of continuous 
active duty if the obligated period of active duty was three 
years or more. 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a).

If an individual does not meet the requirement of three years 
of continuous active duty, the individual is still eligible 
if the discharge or released from active duty was for any one 
of the following reasons: a service-connected disability, a 
medical condition which preexisted service, a hardship 
discharge, the convenience of the Government after the 
individual completed not less than 30 months continuous 
active duty, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct). 
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5)(iv)(B).

Factual Background

According to the veteran's DD Form 214, the veteran served in 
the United States Navy from February 6, 2001, until her 
honorable discharge on February 5, 2003. The authority cited 
for separation was MPM 1910-124/CNPC 201202Z May 03, and the 
reason of separation was "parenthood." In her substantive 
appeal to the Board, the veteran stated that her enlistment 
was for four years.  The veteran testified at the April 2005 
hearing that while in the Navy she received orders 
transferring her to Japan.  She said she could not accept her 
reassignment because she had recently given birth to her 
daughter and had no one to care for her baby. She testified 
that because of her family situation, she requested a 
hardship discharge.  She said that she did not notice that 
she had been discharged for the convenience of the government 
(COG) until she applied for VA benefits.

Analysis

The veteran contends that she is entitled to educational 
assistance benefits under Chapter 30 because her naval 
superiors informed her that she would meet eligibility 
requirements for VA educational assistance benefits under a 
COG discharge.  She argues that these superiors failed to 
recognize that she had insufficient service to qualify for 
Chapter 30 benefits upon her separation from service after 
serving less than 30 months if discharged for the COG. She 
request that she be "granted clemency" and be allowed to 
obtain educational benefits even upon her early separation 
from service.

While the Board fully understands and is sympathetic to the 
veteran's position, the legal criteria governing service 
eligibility for Chapter 30 benefits are clear and specific 
and the Board is bound by the law.

In this case, the veteran served for 28 months of an 
obligated four-year period of active duty.  She was separated 
from service for the COG (Separation Code KDG) with the 
narrative reason being parenthood.  Since she did not serve 
for at least 30 continuous months of active duty of her four 
year obligated period of active duty, she is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3011(a)(1)(A); 38 
C.F.R.§ 21.7042(a)(5)(iv)(B). 

As is clearly shown, the veteran served for 28 months, two 
months short of the 30 months required for the benefit 
sought. The law simply does not provide an exception for 
falling short of the 30 months of continuous active duty.

In sum, the statutory and regulatory provisions that govern 
eligibility for educational assistance benefits under Chapter 
30 are clear and the pertinent facts are not in dispute. The 
veteran just does not have the requisite active service for 
Chapter 30 educational benefits and the Board has no 
authority to create an exception in this case. Therefore, the 
Board must conclude that there is no legal basis for granting 
the benefit. 


ORDER

The veteran does not meet the eligibility requirements for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, and the appeal is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


